

115 HRES 515 IH: Establishing the Select Committee on White Supremacy and Domestic Terror Movements.
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 515IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Mr. Crowley (for himself, Mr. Richmond, Ms. Michelle Lujan Grisham of New Mexico, Ms. Judy Chu of California, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONEstablishing the Select Committee on White Supremacy and Domestic Terror Movements.
	
 1.EstablishmentThere is hereby established the Select Committee on White Supremacy, Nazism, and Domestic Terror Movements (hereafter referred to as the Select Committee).
		2.Composition
 (a)CompositionThe Select Committee shall be composed of 12 Members appointed by the Speaker, of whom 6 shall be appointed after consultation with the Minority Leader.
 (b)Chair and ranking minority memberThe Speaker shall designate one Member to serve as chair of the Select Committee, and the Minority Leader shall designate one Member to serve as ranking minority member of the Select Committee.
 (c)VacanciesAny vacancy in the Select Committee shall be filled in the same manner as the original appointment. 3.Duties (a)Investigation and studyThe Select Committee is authorized and directed to conduct a full and complete investigation and study, and to issue a report of its findings to the House within 90 days, regarding each of the following:
 (1)The increase in violence and threats carried out by white supremacist and neo-Nazi groups. (2)The dangers presented to Jewish Americans, Muslim Americans, African Americans, Asian Pacific Americans, Latino Americans, LGBTQ Americans, and other Americans.
 (3)Ongoing efforts by the Federal Government to protect the rights of those targeted by white supremacist and neo-Nazi groups.
 (4)The impact of threats by white supremacist and neo-Nazi groups to the security, health, and well-being of targeted groups, including children.
 (5)The availability of funding to prevent violence and other threats to security by white supremacist groups.
 (6)The adequacy of laws to address the threats posed by white supremacists and neo-Nazi groups. (b)HearingsIn carrying out its duties under subsection (a), the Select Committee shall hold at least one public hearing in the District of Columbia and at least two public hearings in locations outside of the District of Columbia.
 4.Rules and proceduresRule XI of the Rules of the House of Representatives shall apply to the Select Committee in the same manner as such Rule applies to a standing committee of the House, except to the extent inconsistent with this resolution.
		5.Staff; funding
 (a)StaffThe chair of the Select Committee, upon consultation with the ranking minority member of the Select Committee, may employ and fix the compensation of such staff as the chair considers necessary to carry out this resolution.
 (b)FundingThere shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for the expenses of the Select Committee. Such payments shall be made on vouchers signed by the chair of the Select Committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration.
			6.Recommendations
 (a)Final reportThe Select Committee shall issue a final report and recommendations, including legislative proposals, not later than 90 days after the date of the adoption of this resolution.
 (b)Interim findings and reportsIn addition to the final report and recommendations required under subsection (a), the Select Committee may issue such interim findings and reports as it deems necessary.
			7.Termination
 (a)In generalThe Select Committee and all authority granted in this resolution shall expire upon the issuance by the Select Committee of the final report and recommendations under section 6(a).
 (b)RecordsUpon the dissolution of the Select Committee, the records, files, and materials of the Select Committee shall be transferred to the Clerk of the House.
			